Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 23rd 2022 has been considered.
Claim 26 has been amended.
Claim 35 was cancelled.
Claims 16-34 are pending in the current application.
Claims 16-25 are withdrawn from consideration.
Claims 26-34 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bouritius et al (WO 2013/187764 A1) in view of NPL Komarnytsky et al., “Potato protease inhibitors inhibit food intake and increase circulating cholecystokinin levels by a trypsin-dependent mechanism” (from Int. J. Obes (Lond). 2011 February; 35(2): 236-243).
Regarding claims 26-28 and 32-34: Bouritius teaches a method for decreasing/improving protein digestive effort of an infant, wherein the increased/improved protein digestive effort of an infant entails: increasing protein digestion efficiency, reducing secretion of proteases in the small and/or large intestine, reducing proteolytic activity in the small and/or large intestine, reducing the protein load entering the large intestine and/or reducing the fermentation of protein in the large intestine (see Bouritius page 4, lines 10-16). The method comprises administering to an infant below 6 months of age an infant formula nutritional composition comprising: (a) 3 to 7 g lipid/100 kcal, (b) 1.6 to 4 g protein/100 kcal, (c) 5 to 20 g digestible carbohydrate/100 kcal, (d) 0.25 wt % to 20 wt % of non-digestible oligosaccharides based on dry weight of the nutritional composition, (e) 0.1 to 1.5 wt % lactic acid based on dry weight, and (f) an ingredient fermented by lactic acid producing bacteria, wherein the improved self-regulation of energy intake is compared to self-regulation of energy intake in infants fed infant formula or follow on formula that does not comprise an ingredient fermented by lactic acid producing bacteria and 0.05 to 1.5 wt. % lactic acid based on dry weight (see Bouritius abstract; page 4, lines 10-28; page 9, lines 1-11). Given the fact the non-digestible carbohydrate/100 kcal recited in the claims overlaps or lies inside the non- digestible carbohydrate/100 kcal in Bouritius, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the improved eating behavior of infants at risk of becoming obese, exposed to an obesogenic environment and/or Western type diet later in life recited in claim 26: While Bouritius discloses administering the same infant formula as recited in the claims to reduce protease secretion and proteolytic activity, Bouritius fails to disclose the improved eating behavior; However, Komarnytsky discloses that reducing proteolytic activity (i.e., inhibiting protease activity) induces satiety response, promotes appetite suppression and inhibits food intake (i.e., increases slowness of eating) (see Komarnytsky whole document). Accordingly, in view of the fact the infant formula in Bouritius is the same or similar to the infant formula recited in the claims, where the infant formula is known to reduce proteolytic activity, and since the a reduction in proteolytic activity is known to induce satiety, promote appetite suppression and to inhibit food intake, it is examiner’s position that the improved eating behavior of infants at risk of becoming obese when exposed to obesogenic environment an/e western type diet later in life, recited in claim 26 would naturally flow from administering the infant formula in Bouritius, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover regarding the recitation in claim 26 the consuming infant is at risk of becoming obese later in life: Bouritius discloses of administering to a formula consuming infant an infant formula (see Bouritius page 4, lines 10-16). Given the fact infant formula consumption as compared breast feeding, is considered a risk factor of becoming obese later in life (see Specification page 1, lines 7-29; page 11, lines 5-12), the infant formula consuming infant in Bouritius meets the claimed limitations.
Regarding claim 29: Bouritius discloses the non-digestible oligosaccharides are selected from the group consisting of fructo-oligosaccharides and galacto-oligosaccharides (see Bouritius page 9, lines 1-11).
Regarding claim 30: Bouritius discloses the lactic acid producing bacteria are Bifidobacterium breve and/or Streptococcus thermophiles (see Bouritius page 7, line 27-31).
Regarding claim 31: Bouritius discloses the infant formula comprises inactivated lactic acid producing bacteria (see Bouritius page 7, line 27-31).

Response to Arguments
Applicant's arguments filed on September 23rd 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant provided NPL Uvnä-Moberg et al., discloses that the basal concentration of cholecystokinin (‘CCK’) in infants at the first week of life, is higher than the basal concentration of CCK in adults, as the higher CCK induces satiety and sedation in infants during the first days of life. Since Komarnytsky discloses reducing proteolytic activity by increasing CCK levels to induce satiety, increasing the CCK levels as described in Komarnytsky would have no effect on infants younger than 6 months, because the CCK levels of week old infants are already higher than adults. The examiner respectfully disagrees.
As stated above and to further clarify, Komarnytsky is not used to modify Bouritius to encourage a skilled artisan to elicit a reduction in proteolytic activity in order to inhibit food intake, as Bouritius already discloses of reducing proteolytic activity by administering infant formula that meets the claimed limitations. Instead, Komarnytsky is used to explain that the reduction in proteolytic activity disclosed in Bouritius, increases CCK concentration beyond basal level, which is known to induce satiety, promote appetite suppression and to inhibit food intake. The fact that the basal CCK concentration in week old infants is higher than the basal CCK concentration in adults does not nullify the fact that reducing the proteolytic activity of a consuming infant younger than 6 months of age further increases the consuming infant’s CCK levels beyond basal and further induces satiety, promotes appetite suppression and further inhibits food intake beyond basal levels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792

/Nikki H. Dees/Primary Examiner, Art Unit 1791